                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                     Case No. 7:21-cv-00012-M

JESS YATES,                                            )
                                                       )
       Plaintiff,                                      )                       ORDER
                                                       )
V.                                                     )
                                                       )
TOWN OF WALLACE, NC,                                   )
                                                       )
       Defendant.                                      )


       This matter comes before the court due to Plaintiffs continued failures to comply with the

court's orders and local rules. Plaintiff filed this action in the United States District Court for the

District of South Carolina on or about November 30, 2020. See DE 1. The action was transferred

to this court on January 27, 2021 by order of the Honorable R. Bryan Harwell, Chief Judge, District

of South Carolina, who adopted the report and recommendation of the Honorable Thomas E.

Rogers, United States Magistrate Judge. DE 3, 7, 8. Chief Judge Harwell noted in his January 21,

2021 order that the Defendant had neither appeared nor been served. DE 7. On January 27, 2021,

the Clerk of this Court issued a Notice informing the Plaintiff that he " shall file a notice of self-

representation on a form available from the clerk" and "shall also contemporaneously file a

financial disclosure statement in accordance with FED.R.Civ.P.7.1 and Local Civil Rule 7.3. These

forms can be found on the court' s website. www.nced.uscourt.gov. " DE 9. In addition to sending

a copy of the notice to the Plaintiff, the Clerk sent blank copies of the required forms. Id.

       After receiving no response from the Plaintiff, the Clerk of the Court issued a Notice of

Deficiency on February 17, 2021 directing the Plaintiff "to file a notice of self-representation and
a financial disclosure with the court" and, again, mailed to Plaintiff two blank forms to assist with

Plaintiff's compliance.

•       On March 2, 2021 , the Clerk of the Court issued a Notice to Plaintiff of Failure to Make

Service Within 90 Days, directing the Plaintiff, pursuant to Fed. R. Civ. P. 4(m), to serve the

Defendant within fourteen days of receipt of the notice. DE 10. In addition, this court issued a

text order, mailed to Plaintiff's address of record, directing Plaintiff to file the notice of self-

representation and financial disclosure within fourteen days of the court' s order. Plaintiff filed

nothing in response; accordingly, due to Plaintiff's failure to comply with all orders issued in this

case and the associated federal and local rules, the court issued an order directing Plaintiff to show

cause in writing why the case should not be dismissed for Plaintiff's failure to prosecute. DE 11.

The court added a warning that, if the Plaintiff failed to comply, the court would dismiss the case

without further notice to the Plaintiff. Id. at 3.

        On April 9, 2021 , Plaintiff filed a "Certificate of Service" in which he "certifies" that he

personally served Defendant' s attorney on November 30, 2020 and "now sent another copy to the

Wallace town manager as well, on 4/5/2021 [v]ia certified mail." DE 12. Attached to this

certificate is a copy of the Complaint filed in this action; an undated, unsigned "motion"

purportedly filed in Town of Wallace v. Yates, No. 20CVS473 (Duplin County, NC) seeking to

"move" that case "to US federal court"; and a number of documents, some of which were attached

to the Complaint when filed in this court in January 2021. See id. The court found Plaintiff's

submission insufficient to demonstrate cause for the Plaintiff's failures to comply with the court' s

orders, because the "certificate of service" did not establish that Plaintiff had properly served

Defendant in accordance with Fed. R. Civ. P. 4 and Plaintiff did not file a completed return (or,

"proof') of service form attached to the summons issued by the Clerk of the Court. DE 13. In




                                                     2
addition, Plaintiff had not filed completed self-representation and financial disclosure forms. See

id.

        Consequently, on April 13, 2021 , the court ordered that Plaintiff complete the following

tasks on or before May 14, 2021 : (1) serve Defendant with a summons and copy of the Complaint

in accordance with Fed. R. Civ. P. 4; (2) file in this case the completed return (or proof) of service

form attached to the summons demonstrating service of the summons and Complaint on the

Defendant; and (3) complete and file in this case the self-representation and financial disclosure

forms. Id. The court also directed the Clerk of the Court to provide to the Plaintiff another

summons for service of the Complaint and blank self-representation and financial disclosure

forms. Id. The court warned the Plaintiff again that any failure to comply with the order would

result in the court dismissing the case without further notice to the Plaintiff. Id. At the current

time, the case docket reflects that no action has been taken by the Plaintiff.

       Rule 41(b) of the Federal Rules of Civil Procedure provides, in pertinent part, " [i]f the

plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it." Fed. R. Civ. P. 41(b). Thus, a complaint may be

dismissed pursuant to Rule 41(b) for a plaintiffs failure to prosecute the action and/or failure to

comply with orders of the court. See Leatherman v. Belk, Inc., No. 520CV00169KDBDCK, 2021

WL 848176, at* 1 (W.D.N.C. Mar. 5, 2021) (citing Ballardv. Carlson, 882 F.2d 93 (4th Cir. 1989)

(upholding dismissal of prose plaintiffs claims, and noting that pro se litigants, like other litigants,

"are subject to the time requirements and respect for court orders without which effective judicial

administration would be impossible")). Courts need not await a motion by a defendant and may

proceed sua sponte in dismissing a complaint pursuant to Rule 41(b). See Link v. Wabash R.R.




                                                   3
Co., 370 U.S. 626, 629-32 (1962) (noting that federal courts have the inherent power to dismiss an

action for failure to prosecute either sua sponte or on the motion of a party).

       The Fourth Circuit instructs that "sound public policy favors deciding cases on their merits

and therefore ... the power to dismiss must be exercised 'with restraint."' Sorto v. AutoZone, Inc.,

821 F. App'x 188, 194-95 (4th Cir. 2020) (quoting Dove v. CODESCO, 569 F.2d 807, 810 (4th

Cir. 1978)). To that end, district courts evaluating dismissal under Rule 41(b) are required "to

consider not only 'the effectiveness of sanctions less drastic than dismissal' but also 'the plaintiffs

degree of personal responsibility,' 'the amount of prejudice caused the defendant,' and ' the

presence of a drawn out history of deliberately proceeding in a dilatory fashion."' Id. (quoting

Hillig v. Comm 'r of Internal Revenue, 916 F.2d 171 , 174 (4th Cir. 1990)).

       The court finds that a lesser sanction would not be effective in this case; Plaintiff has been

warned twice that his complaint may be dismissed, but he has failed to comply with court orders

and rules. Plaintiff proceeds in this action pro se and, thus, the responsibility for prosecuting this

action is solely his. It is unclear from the record whether Defendant has been actually served in

this case; nevertheless, Defendant has not appeared and, therefore, has suffered no prejudice from

Plaintiffs conduct.    Finally, while the procedural history of this case does not necessarily

demonstrate that Plaintiffs dilatory conduct is "drawn out," it reflects that Plaintiffs conduct

appears to be deliberate, particularly in his refusals to respond to notices issued by the Clerk of

this Court.

       The court concludes that its consideration of the factors necessary to dismiss a case under

Rule 41 (b) establishes they weigh in favor of dismissal. Accordingly, for the Plaintiffs failures

to comply with court orders and rules and to prosecute this case, the court DISMISSES the case




                                                   4
WITHOUT PREJUDICE. The Clerk of the Court is directed to close this case.

                                  ft-.
      so ORDERED this      / 5'      day of May, 2021.




                                            RICHARD E. MYERS II
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               5
